EX‑34.23 (logo) RSM RSM US LLP Report of Independent Registered Public Accounting Firm To the Board of Directors Pentalpha Surveillance, LLC We have examined management’s assertion, included in the accompanying Management’s Report on Assessment of 2016 Compliance by Pentalpha Surveillance, LLC with Applicable Regulation AB Servicing Criteria (Management’s Assertion), that Pentalpha Surveillance, LLC (the Company) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s (SEC) Regulation AB for services by the Company that are encompassed by contractual obligations to perform Regulation AB reporting (Platforms A and B), including only those asset-backed securities transactions defined below, as of and for the year ended December 31, 2016, excluding the following criteria set forth in Items 1122(d)(1)(i-v), 1122(d)(2)(i‑vii), 1122(d)(3)(ii-iv), 1122(d)(4)(i-vi) and 1122(d)(4)(viii-xv), which management has determined are not applicable to the activities performed by the Company with respect to Platform A and excluding the following criteria set forth in Items 1122(d)(1)(i-v), 1122(d)(2)(i‑vii), 1122(d)(3)(i)(C-D), 1122(d)(3)(ii-iv), 1122(d)(4)(i-vi) and 1122(d)(4)(viii-xv), which management has determined are not applicable to the activities performed by the Company with respect to Platform B covered by this report. Appendix B to management’s assertion identifies the individual asset-backed transactions defined by management as constituting Platforms A and B.
